Citation Nr: 1102124	
Decision Date: 01/19/11    Archive Date: 01/26/11

DOCKET NO.  08-00 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for the cause of death.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Sara Schinnerer, Associate Counsel




INTRODUCTION

The Veteran had service from January 1943 to November 1945; he 
died in September 1999.  The appellant is his surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.  In July 2006, 
the appellant submitted a statement from the Veteran's treating 
physician in support of her claim.  The RO construed that 
statement as a claim to reopen and denied a claim to reopen in a 
February 2007 rating decision.  Giving a sympathetic reading to 
the pleadings of a pro se appellant, the Board construes that as 
a notice of disagreement as to the January 2006 rating decision.  
See Szemraj v. Principi, 357 F.3d 1370 (Fed. Cir. 2004).  

Further, the July 2006 submission included new and material 
evidence received prior to the expiration of the appeal period 
and will be considered as having been filed in connection with 
the claim which was pending at the beginning of the appeal 
period.  38 C.F.R. § 3.156(b) (2010).  The pending claim had been 
addressed in the January 2006 rating decision.  The Board will 
adjudicate claim on the merits.  

The appellant provided testimony at a November 2010 hearing 
before the undersigned.  A transcript of the proceeding is 
associated with the claims folder.  In connection with that 
hearing, the appellant submitted additional evidence directly to 
the Board and waived consideration of that evidence by the RO.  
38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The appellant contends that while the Veteran died of coronary 
artery disease, his service-connected anxiety disorder was a 
contributing cause to his death.  See November 2010 hearing 
transcript.  The Veteran's death certificate demonstrates that he 
died in September 1999 from sudden death due to coronary artery 
disease.  At the time of the Veteran's death, he was service-
connected for an anxiety disorder.  

Dr. M.L., the Veteran's private physician who signed the death 
certificate, submitted statements dated in July 2006 and March 
2007 indicating that the Veteran died of coronary artery disease 
and anxiety disorder was a secondary contributor to his death.   

In January 2008, a VA physician reviewed the Veteran's medical 
history and claims file and concluded that based upon the 
available evidence, it is less likely than not that the Veteran's 
service-connected anxiety condition contributed to his death.  In 
providing this opinion, the examiner noted that the last 
available notes descriptive of the Veteran's anxiety disorder 
date back to 1955 and there did not appear to be any records 
pertaining to subsequent mental health treatment.  The examiner 
concluded that it would be an unusual clinical event for an 
anxiety disorder to contribute directly to a person's demise, 
either in terms of being a primary or secondary cause of death.  
Thus, in the absence of any other information or accounts as to 
how such a relationship may have existed, it would seem less than 
probably that the Veteran's anxiety disorder played a role in 
causing his death.  

In November 2010, Dr. M.L. submitted another statement in which 
he noted that the main cause of the Veteran's death was coronary 
artery disease; however, he also had an anxiety disorder which 
made it difficult for him to lead a healthy lifestyle, which 
includes exercise, proper diet, and enough sleep.  Thus, the 
coronary artery disease was exacerbated by a sedentary lifestyle.  


The VA examiner's opinion referred to the absence of other 
information as to a relationship between the cause of the 
Veteran's death and his service-connected anxiety disorder as a 
basis for the opinion.  The most recent statement from Dr. M.L. 
addressed that relationship.  The Board finds that an opinion is 
necessary for a determination on the merits of the claim.  See 38 
C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Forward the claims file to an appropriate 
VA physician for comprehensive review of the 
record and an opinion as to the relationship, 
if any, between the Veteran's death and his 
service-connected anxiety disorder.  The 
reviewer should render an opinion as to 
whether it is at least as likely as not 
(i.e., a 50 percent or greater probability) 
that the Veteran's service-connected anxiety 
disorder caused or contributed substantially 
or materially to cause his death.

A "contributory cause of death" is one 
which contributed substantially or materially 
to cause death, or aided or lent assistance 
to the production of death. 

In rendering the requested opinion, the 
reviewer must consider and address the 
service and post-service treatment records, 
the certificate of death, the January 2008 VA 
opinion, and Dr. M.L.'s November 2010opinion.  

      A rationale for all opinions expressed should be 
provided.  

2.  Thereafter, readjudicate the appellant's 
claim.  If the decision with respect to the 
claim remains adverse to the appellant, she 
should be furnished a supplemental statement 
of the case and afforded a reasonable period 
of time within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).




_________________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


